UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 002-90539 APPLIED DNA SCIENCES, INC. (Name of small business issuer in its charter) Nevada 59-2262718 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 25 Health Sciences Drive, Suite 113 Stony Brook, New York 11790 (631) 444-6862 (Address of principal executive office) (Postal Code) (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x Indicate by checkmark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yeso No x State issuer’s revenues for its most recent fiscal year. $121,920 The aggregate market value of the voting and non-voting common equity held by non-affiliates was $17.8 million, as computed by reference to the last sale price of the Company’s Common Stock, as reported by the OTC Bulletin Board, on January 10, 2008. As of January 10, 2008, the Company had outstanding 190,761,603 shares of Common Stock, par value $0.001 per share. TABLE OF CONTENTS Page PART I Item 1. Description of Business 1 Item 2. Description of Property 13 Item 3. Legal Proceedings 13 Item 4. Submission of Matters to a Vote of Security Holders 14 PART II Item 5. Market for Common Equity and Related Stockholder Matters 14 Item 6. Management's Discussion and Analysis or Plan of Operation 15 Comparison of the year Ended September 30, 2007 to the year ended September 30, 2006 18 Item 7. Financial Statements 30 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Item 8A. Controls and Procedures 33 Item 8B. Other Information 33 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons 34 Item 10. Executive Compensation 36 2007 Director Compensation 38 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 39 Item 12. Certain Relationships and Related Transactions 40 Item 13. Exhibits 41 Item 14. Principal Accountant Fees and Services 44 Signatures 45 - i - PART I Forward-looking Information This Annual Report on Form 10-KSB (including the section regarding Management's Discussion and Analysis of Financial Condition and Results of Operations) contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including statements using terminology such as “can”, “may”, “believe”, “designated to”, “will”, “expect”, “plan”, “anticipate”, “estimate”, “potential” or “continue”, or the negative thereof or other comparable terminology regarding beliefs, plans, expectations or intentions regarding the future. You should read statements that contain these words carefully because they: · discuss our future expectations; · contain projections of our future results of operations or of our financial condition; and · state other “forward-looking” information. We believe it is important to communicate our expectations. However, forward looking statements involve risks and uncertainties and our actual results and the timing of certain events could differ materially from those discussed in forward-looking statements as a result of certain factors, including those set forth under “Risk Factors,” “Business” and elsewhere in this prospectus. All forward-looking statements and risk factors included in this document are made as of the date hereof, based on information available to us as of the date thereof, and we assume no obligations to update any forward-looking statement or risk factor, unless we are required to do so by law. Item 1. Description of Business. Corporate History We area Nevadacorporation, which was initially formed under the laws of the State of Floridaas Datalink Systems,Inc. in 1983.In 1998, we reincorporated in Nevada, and in November of 2002, we changed our name to our current name, Applied DNA Sciences, Inc.In November 2005, our corporate headquarters were relocated from Los Angeles, Californiato the Long Island High Technology Incubator at StonyBrookUniversityin Stony Brook, New York, where we established laboratories for the manufacture of DNA markers and product prototypes, and DNA authentication.To date, the company has a very limited operating history, and as a result, the company’s operations have produced insignificant revenues. Overview We provide botanical DNA encryption, embedment and authentication solutions that can help protect companies, governments and consumers from counterfeiting, fraud, piracy, product diversion, identity theft, and unauthorized intrusion into physical locations and databases.Our SigNature Program provides a secure, accurate and cost-effective means for our potential customers to incorporate our SigNature DNA Markers in, and then quickly and reliably authenticate and identify, a broad range of items such as artwork and collectibles, fine wine, consumer products, digital media, financial instruments, identity cards and other official documents.Having the ability to reliably authenticate and identify counterfeit versions of such items enables companies and governments to detect, deter, interdict and prosecute counterfeiting enterprises and individuals. Our SigNature Program enables our potential clients to cost-effectively: · give assurance to manufacturers, suppliers, distributors, retailers and end-users that their products are authentic and can be forensically authenticated; · integrate our SigNature DNA Markers with existing security solutions such as barcodes, radio frequency identification (RFID) tags, holograms, microchips and other securities measures; and · add value to the “bottom-line” by helping to diminish product diversion and counterfeiting. Counterfeit and diverted products continue to pose a significant and growing problem with consumer packaged goods, especially for prestige and established brands worldwide.Piracy, identity theft and forged documents and items are also highly prevalent in vertical markets such as digital media, fine art, luxury goods, and alcoholic beverages.Key aspects of our strategy include: · continuing to improve and customize our solution to meet our potential customers’ needs; · continuing to develop and enhance our existing DNA marker authentication technologies; · expanding our customer base both domestically and abroad by targeting high volume markets; and · augmenting our competitive position through strategic acquisitions and alliances. 1 Industry Background Counterfeiting, product diversion, piracy, forgery, identity theft, and unauthorized intrusion into physical locations and databases create significant and growing problems to companies in a wide range of industries as well as governments and individuals worldwide.The U.S. Chamber of Commerce reported in 2006 that counterfeiting and piracy cost the
